CROCKETT, Justice
(concurring with comments):
I am in agreement in principle with the comments of Chief Justice Ellett. I appreciate his effort in setting forth the action of the federal district court in this case as an officious and unjustified interference with the orderly processes of justice. In my opinion this is but another example of the all-too-frequently occurring failure of the federal court to exercise the judicial restraint which is necessary to the orderly and harmonious co-existence of our dual system of state and federal sovereignty and their respective court systems. It is obvious that this is a shoe which fits either foot and that the same responsibility rests upon the state judiciary. The fundamental proposition is that the main purpose of both is to serve the needs of society generally. The public, including those who are tempted to transgress the law, looks upon law enforcement and the court systems without too much discrimination as to what is the cause of what sometimes appears to be a confused morass in the processes of justice. It is further my opinion that the many cases of this character in recent years have been a significant factor in contributing to lower the esteem in which the courts and the processes of justice are held, which in turn has its effect upon the increase in crime and disrespect for law generally.